02-10-282-CR














 
 
 
COURT OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-10-282-CR
 



DAWN IGLESIAS


 


APPELLANT



                                                                                                                             
V.
 



THE STATE OF TEXAS


 


STATE



 
 
------------
 
FROM THE 371ST
 DISTRICT COURT OF TARRANT
COUNTY
 
------------
 
MEMORANDUM OPINION[1]
 
------------
          On June 1,
2010, Appellant Dawn Iglesias pleaded guilty to aggravated assault and was
sentenced to four years’ confinement.  On
the same day, the trial court entered its Certification of Defendant’s Right of Appeal in accordance with Rule 25.2(a)(2).
Tex. R. App. P. 25.2(a)(2). The certification
states that this criminal case “is a plea-bargained case, and the defendant has
NO right of appeal”
and that “the defendant has waived the right of appeal.”  On June 24, 2010, Appellant filed a notice of
appeal.  On July 13, 2010, we notified Appellant’s
counsel that the certification indicating his client had no right to appeal had
been filed in this court and that this appeal could be dismissed unless Appellant or any party desiring to continue the
appeal filed a response showing grounds for continuing the appeal. See Tex. R. App. P.
25.2(d), 44.3. To date, we have received no response showing any
grounds for continuing the appeal.
Rule 25.2(a)(2) limits the right of appeal in a plea bargain case to
matters that were raised by written motion filed and ruled on before trial or
to cases in which the appellant obtained the trial court’s permission to
appeal. See Tex. R. App. P.
25.2(a)(2). The trial court’s certification denied
permission to appeal, and Appellant does not challenge a pretrial ruling on a
written motion or the validity of her waiver of the right to appeal such a
motion.  Accordingly, we dismiss this
appeal.  See Tex. R. App. P. 25.2(d), 43.2(f).
                    
                                                                             
 
 
 
 
 
 
 
 PER CURIAM
                                                                             
 
PANEL:  
 
 
 
 
 
 
 GABRIEL, J.; 
 
 
 
 
 
 LIVINGSTON, C.J.;  and 
 
 
 
 
 
 DAUPHINOT, J.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  August 27, 2010




[1]
See Tex. R. App. P. 47.4.